DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,908,326 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 02 August 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 20 are allowable.
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a camera module, as required by the instant claim.  Specifically, the prior art of record fails to disclose:
wherein a thickness of the hold in the first direction is greater than a thickness of the focus adjustable lens in the first direction.
While the closest prior art of record (Jung, cited on the previous Office Action) discloses a hole and a focus adjustable lens as shown in the previous Office Action, the focus adjustable lens (110), which includes both an upper and lower electrode, is shown as being larger than the hole in the figure.  Accordingly, the claim is considered allowable.

Regarding claim 14, the prior art of record fails to disclose or reasonably suggest a camera module, as required by the instant claim.  Specifically, the prior art of record fails to disclose:
wherein the focus adjustable lens overlaps the first lens unit in a first direction parallel to an optical axis direction, and
wherein the focus adjustable lens is inserted through the hold and overlapped with the hold in a second direction perpendicular to the optical axis direction. 
Accordingly, the claim is considered allowable.

Regarding claim 20, the prior art of record fails to disclose or reasonably suggest a camera module, as required by the instant claim.  Specifically, the prior art of record fails to disclose:
wherein a part of the interface variable lens is disposed in the hole,
wherein a size of the hole is greater than a thickness of a center of the interface variable lens, in a direction parallel to an optical axis, and
wherein the size of the hole is less than a combined thickness, along the optical axis, of the interface variable lens and the first lens.
Accordingly, the claim is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698